Title: To George Washington from Bernard Hubley, Jr., 8 October 1794
From: Hubley, Bernard Jr.
To: Washington, George


        
          Dr Sir
          Northumbd [Pa.] October 8th 1794
        
        This part of the Country, has been in the Utmost consternation & confusion, every Appearance of Bloodshed & Murder, the Interposition of Providence only prevented, there are Characters in this County, who have industriously sown discord & dissention among the People, it was carried to such height, that on Tuesday 30th septemr last, in this little Village, it arose to a Riot, I think it was on Saturday 20th, a Pole was erected on one of the Public Squares of the Street, on the Flag of which were Letters L.E. on Thursday following it was cut down by some Gentlemen, who considered that it was erected in contempt of Government, and on Monday 29th, another was brought to Town, on Tuesday, it was erected, on the Flag, this Inscription, Liberty & Equality, a few days previous to which Brigdr Genl William Wilson, Inform’d me, that he Wrote to Major Genl William Montgomery, requesting him, to Meet us in Town, on Tuesday 30th, Genl Montgomery did not attend (though in his Conduct he appears an Advocate in support of Government) his Brothers Son, I am informed went to him to construe things in a different light, which was the reason of his not coming; several Gentlemen, Met, Viz. Judge McPherson, Jasper Ewing, Prothy Major Saml Scott, Captn Ball, of Philada, Doctor Young, and several others, to the Number of abt Fifteen, the Inn where we Met kept

by Mr John Bradey, distance from the Pole abt Fifty Yards Eastwardly, near about half way, between the Pole & the Inn, Genl Wilson, & myself, spoke with Daniel Montgomery, a Magistrate, he is Brother to Genl Montgomery; the conversation we had with Danl Montgomery, We stated to him, the bad tendency of the Pole, & the Insurrection it would cause, as it was said, it was to be erected in contempt of Government, I also demanded the right of a Citizen, as he was a Magistrate, Inform’d him, that on Monday Night, the Town, was all Night, in an Uproar & confusion, Guns firing, hallooing &c. by disorderly drunken Men, told him also, that a Parson Hopkins, & Myself, were Abused on Saturday Evening, by a parcel of those Men, as we Walked the Street; all seemed to have little or no effect upon him, as we left him, Genl Wilson, who is an Assistant Judge, told me he would Ask those abt the Pole, whether it was in contempt of Government & the Laws, they were erecting the Pole, & if they declared in Affirmative, he would Read the Riot Act, to them, previous to which, it was thought most adviseable to have all the Public Arms, in my House, well secured, that they could not seize them; My Dwelling, is about one Hundred Yards, on the Westwardly side of the Pole, Accordingly I went to my House for the purpose, shortly after a scene appeared that seemed to end but in Bloodshed & Murder, Swords & Clubs brandishing in the Air, with horrid Imprecations, to Arms was the Cry; happily Night drew on fast, & they dispers’d from the Pole, every Now & then a Gun was fired untill late in the Night in different Quarters of the Town, Wednesday October 1st, Nothing Material—Thursday Octr 2d, early in the Morning, I ordered the Captn of the Militia, who lives in Town, that he should Cut or take down the Pole, that Day, as it had been the Means of so much Contention, he came to me in about an Hour, or two after, I had given him the Orders, Inform’d me he had been with his Lieut. & some of the Privates of his Compy, but that they absolutely refused, he told me also, that he really believed any Person that would Attempt to take it down, that they would loose their Lives thereby; I am of Opinion some of the Inhabitants Lives & Property is in danger, the Countenances of those Pole Men, look Wild ferocious &c.—how far this Combination may extend, is uncertain, but I believe there is a great many not well disposed in this County, & that it is high time Your Excellency, was Acquainted with every

circumstance. I have a Brother, living in Reading, I Wrote to him on Tuesday Night 30th Ult. Whether or not he received it, I know not, I Wrote him with an expectation he might Acquaint Yr Excelly, as I did not know whether you were then at Philada; or on the March, We were inform’d a few days since of your Arrival at Carlisle, & my Brother, if he has received the Letter, might have supposed as Carlisle, & Reading, was no great difference in distance from this place, that you might have been informed of every circumstance sooner than his letting you know, & as I had not particularly requested him to send my Letter forward to you, might have been a reason with him.
        this Day Captn Bowman, Arrived with a Compy from Wyoming, Immediately upon his Arrival, he Ordered the Pole to be Cut down by his Men, which has been done, I enclose an Address, I Intended to had Published the Printer, could not give it place in this Weeks Paper, previously to my going to the Printing Office, I advised with a few Acquaintance to turn out Voluntarily to Join the Army, they were decidedly of Opinion, that the danger here was too Imminent & that there would be but very few they supposed would turn out—for more particulars I Would Wish to refer your Excelly to Mr Ewing, & Mr Gray, (Mr Ewing, is Brother in Law, to Genl Edward Hand,) who intend setting off to Morrow Morning for Head Quarters—several Gentlemen, went to Escort Captn Bowman, to Town, We were generally of Opinion it would be best for Captn Bowman to continue here, untill the return of Mr Ewing & Mr Gray. I am Yr Excellys sincere Friend in Life & Death
        
          Berd Hubley
        
      